DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7, 9, 10, 12, 13, 15-19, and 23-33 and Species A, claim 10, in the reply filed on 05/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12, 20, and 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2018, 02/27/2019, and 05/05/2020 have been considered by the examiner. 
WO 2015/094098 has been lined through in the IDS of 02/27/2019 because it was already cited in the IDS of 09/24/2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Independent Claim 1 is directed to the statutory class of product but includes the language “…wherein said lignin is obtained by a process for treatment of a lignocellulosic biomass, said process comprising:…” which is product by process language (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). 
The MPEP also explains that the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.
In the instant case, the structure implied and/or imparted by the lignin processing language is unclear and unclaimed. The claimed steps are of such a character that it would be understood to persons of ordinary skill to not result in and/or impart distinctive structural characteristics. As such, the structural features of the claimed composition are determined to be bitumen, one or more plasticity modifying agent(s), lignin, and optionally one or more further components absent evidence or claim language to the contrary.
It is also noted that the USPTO does not possess the capabilities to manufacture and test the compositions of the prior art and make physical comparisons therewith (MPEP 2113; referring to In re Brown).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 13, 15-19, and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 in step b ends with “…enzymatic hydrolysis; followed by c) optionally subjecting…”. This renders the scope of the claim unclear because ‘followed by’ before ‘optionally’ is confusing and it is not apparent if step c is positively required or not. In the interest of the clarity of the record, step c has been treated as an optional step. It is respectfully suggested that the claim be amended to: “…; c) optionally, following step b, subjecting…”.
Claims 4-7, 9, 10, 13, 15, 17, 18, 26, and 30 are rejected for a variety of reasons as follows (note: the following is not an exhaustive list but is an attempt to try to apprise Applicant of the 112 issues in this claim set):
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4-6, 9, 10, 13, and 15 recite broad recitations and the claims also recite narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Various claims (at least 4-7, 9, 10, 13, 15, 17, 18, 26 and 30) use the phrase(s) “e.g.” (which is “for example”) and/or “such as”. The phrase(s) "for example" and “such as” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 is rejected because the scope of the claim is unclear due to the language “obtained from a process comprising essentially no addition of acid or base during pretreatment”. While the language is product by process (MPEP 2113), ‘comprising essentially no acid or base’ is unclear because of the nature of pH and the various definitions of what constitutes an ‘acid’ or ‘base’. Also, Examiner wishes to clarify if Applicant intended ‘consisting essentially of’ language instead. Appropriate clarification or amendment is required.
Claim 28 recites the limitation "said one or more plastomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that claim 28 is intended to depend from claim 27.
Claim 29 recites the limitation "said thermoplastic elastomers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that claim 29 is intended to depend from claim 27.
Claim 30 recites the limitation "said rubber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that claim 30 is intended to depend from claim 27.
Claim 31 recites the limitation "said viscosity modifier " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that claim 31 is intended to depend from claim 27.
Claim 32 recites the limitation "said reactive polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that claim 32 is intended to depend from claim 27.
Claim 33 recites the limitation "said active component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that claim 33 is intended to depend from claim 27.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 13, 15-19, 23-25, and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. “Rheological Properties of Asphalt Binder Partially Substituted with Wood Lignin” NPL (Attached).
Regarding claim 1, Wang et al. (hereinafter “Wang”) teaches an asphalt binder mixed with SBS (meeting claimed plasticity modifying agent) and lignin (Page 980 “Test Material and Procedure” 1st Paragraph “PG 76-22 binder modified with SBS” and Figure 1).
With regard to the product by process limitations of this claim, please see Claim Interpretation section above.
In view that the product by process limitations are not demonstrated to impart distinctive structure to the lignin and the claims do not require particular structure of the lignin, the claim is met by the presence of asphalt binder (synonymous with bitumen), SBS, and lignin in the composition of Wang.
In the interest of compact prosecution, it is noted that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Moreover, the USPTO does not possess the capabilities to manufacture and test the compositions of the prior art and make physical comparisons therewith (MPEP 2113; referring to In re Brown).
Regarding claims 2-7, 9, 10, 13, and 15-19, these claims are product by process claims (MPEP 2113). Please see Claim Interpretation section above.
In view that the product by process limitations are not demonstrated to impart distinctive structure to the lignin, the claim is met by the presence of asphalt binder (synonymous with bitumen), SBS, and lignin in the composition of Wang.
Regarding claims 23 and 24, Wang teaches the composition as applied to claim 1 above but is silent to the lignin possessing a phenolic OH (phOH0 content of 2 mmol/g or less and/or the lignin possessing a sulphur (S) content of 0.4% (w/w) or less.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
	Moreover, the USPTO does not possess the capabilities to manufacture and test the compositions of the prior art and make physical comparisons therewith (MPEP 2113; referring to In re Brown).
	In view of the composition of Wang meeting the structure of claim 1, the burden is shifted to Applicant to demonstrate that the lignin of Wang does not possess a phenolic OH (phOH0 content of 2 mmol/g or less and a sulphur (S) content of 0.4% (w/w) or less.
	Regarding claim 25, Wang teaches the composition as applied to claim 1 above and teaches asphalt binder (which is known to be interchangeable with the word ‘bitumen’) but doesn’t expressly state that it is straight run, hard, oxidized, cut-back, or fluxed. However, the person of ordinary skill in the art would understand the PG 76-22 asphalt binder ‘generally used in New Jersey’ to be straight run bitumen.
	In view of the substantial similarity of the Wang composition to that instantly claimed, evidence would be necessary to demonstrate that the Wang composition is not straight-run or any of the other claimed bitumen. Id.
	Regarding claims 27 and 29, Wang teaches the composition as applied to claim 1 above. SBS meets the claimed ‘one or more plasticity modifying agent(s)’, specifically thermoplastic elastomer.
	Regarding claims 28, 30, 31, 32, and 33, Wang teaches the composition as applied to claim 1 above and that composition includes SBS. In view that claim 27 is satisfied by the presence of the SBS, the features of claims 28 and 30-33 are not required to be met due to the language of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, 13, 15-19, and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. “Enzymatic Hydrolysis Lignin Epoxy Resin Modified Asphalt” NPL (Attached).
Regarding claim 1, Xie et al. (hereinafter “Xie”) teaches a composition including asphalt binder (i.e. bitumen) with enzymatic hydrolysis lignin epoxy resin (Abstract). Xie further teaches that asphalt is widely modified with polymeric material such as SBS, SBR, natural rubber, EVA, and polyethylene (meeting claimed one or more plasticity modifying agent(s) to improve pavement performance (“Introduction”; end of 1st Paragraph). It is important to note that the polymer modification of asphalts is well-known and routine.
As such, it would be obvious to include any one or more of the named polymers of Xie into the asphalt and EHL epoxy resin composition so as to achieve improved properties of the composition. 
With regard to the product by process limitations of this claim, please see Claim Interpretation section above.
In view that the product by process limitations are not demonstrated to impart distinctive structure to the lignin and the claims do not require particular structure of the lignin, the claim is met by the presence of asphalt binder (synonymous with bitumen), SBR and/or other polymers, and EHL (lignin) epoxy resin in the composition of Xie.
In the interest of compact prosecution, it is noted that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Moreover, the USPTO does not possess the capabilities to manufacture and test the compositions of the prior art and make physical comparisons therewith (MPEP 2113; referring to In re Brown).
Regarding claims 2-7, 9, 10, 13, and 15-19, these claims are product by process claims (MPEP 2113). Please see Claim Interpretation section above.
In view that the product by process limitations are not demonstrated to impart distinctive structure to the lignin, the claim is met by the presence of asphalt binder, EHL epoxy resin, and polymeric material of Xie.
Regarding claims 23 and 24, Xie teaches the composition as applied to claim 1 above but is silent to the lignin possessing a phenolic OH (phOH0 content of 2 mmol/g or less and/or the lignin possessing a sulphur (S) content of 0.4% (w/w) or less.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
	Moreover, the USPTO does not possess the capabilities to manufacture and test the compositions of the prior art and make physical comparisons therewith (MPEP 2113; referring to In re Brown).
	In view of the composition of Xie meeting the structure of claim 1, the burden is shifted to Applicant to demonstrate that the enzymatic hydrolysis lignin of Xie does not possess a phenolic OH (phOH0 content of 2 mmol/g or less and a sulphur (S) content of 0.4% (w/w) or less.
	Regarding claim 25, Xie teaches the composition as applied to claim 1 above and teaches asphalt binder (which is known to be interchangeable with the word ‘bitumen’; but ‘hot bitumen’ is expressly taught at “Preparation of EHL epoxy resin modified asphalt” section on Page 3 of the reference) but doesn’t expressly state that it is straight run, hard, oxidized, cut-back, or fluxed. However, in view of the substantial similarity of the Xie composition to that instantly claimed, evidence would be necessary to demonstrate that the Xie composition is not straight-run or any of the other claimed bitumen. Id.
	In the interest of the clarity of the record, it is unclear what type of bitumen the asphalt would need to be if it were not one of the listed types of bitumen. To be clear, the claim specifies nearly all general types of known bitumen rather than particular bitumen sources (which are known to be based upon location).
	Regarding claim 26, Xie teaches the composition as applied to claim 1 and further teaches that aggregates are combined with bituminous binders to form flexible paving (“Introduction; 2nd sentence). As such, it would be obvious to combine aggregates with the asphalt, EHL epoxy resin, and polymer(s) of Xie.
	Regarding claims 27-29, Xie teaches the composition as applied to claim 1 above. SBR (claim 29) and EVA (claim 28) meet the claimed ‘one or more plasticity modifying agent(s)’, specifically plastomer (claim 28) and/or thermoplastic elastomer (claim 29).
Regarding claims 30- 33, Xie teaches the composition as applied to claim 1 above and that composition includes SBS. In view that claim 27 is satisfied by the presence of the SBS, the features of claims 30-33 are not required to be met due to the language of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738